DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-156369, on September 17, 2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
On p. 13, line 19, “SCM module 32'” may be amended to “SCM module 30'” to correct a typographical error.  (Emphasis added.)  
On p. 59, line 25, “SCM ship” may be amended to “SCM chip” to correct a typographical error.  (Emphasis added.)  
On p. 90, line 24, “SCM module 32b” should be amended to correct a typographical error.  It appears that the term is intended to be SCM module 32’.  (Emphasis added.)  
On p. 100, line 6, “Trail pointer 32d” may be amended to “Tail pointer 32d” to correct a typographical error.  (Emphasis added.)  
On p. 102, line 32, “first memory area 32” may be amended to “first memory area 32a” to correct a typographical error.  (Emphasis added.)  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 6-10, 12, 14-16, 18-22, 25-26, 29, 32, 34, 36, 38, and 40-41 are objected to because of the following informalities:
In claim 1, p. 132, lines 10-12, “data to be written to the non-volatile memory and a logical address for the host to access the data is designated” may be amended to “data to be written to the non-volatile memory and a logical address for the host to access the data are designated” to correct a grammatical error.  (Emphasis added.)  
In claim 2, p. 132, line 33, “correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 2, p. 133, line 2, “correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 6, p. 133, lines 24-26, “the second memory area is allocated in a non-volatile memory chip different from the non-volatile memory chip for allocating the first memory area” may be amended to “the second memory area is allocated in a non-volatile memory chip of the plurality of non-volatile memory chips different from a non-volatile memory chip of the plurality of non-volatile memory chips for allocating the first memory area” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 7, p. 133, lines 30-34, “the correspondence between the logical address and the physical address based on at least one of number of times of writing data to the physical address and number of times of reading data from the physical address” may be amended to “a correspondence between the logical address and the physical address in the second memory area based on at least one of a number of times of writing the data to the physical address in the second memory area and a number of times of reading the data from the physical address in the second memory area” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)  
In claim 8, p. 134, lines 3-5, “a write destination … by ring buffer method” may be amended to “the write destination … by a ring buffer method” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 9, p. 134, lines 9-13, “outside … by ring buffer method” may be amended to “an outside … by the ring buffer method” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)  
In claim 10, p. 134, lines 17-23, “the outside … a bank different from a bank of the first memory area where the data is written, as a write destination” may be amended to “an outside … a bank among the banks different from a bank among the banks of the first memory area where the data is written, as the write destination” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)  
In claim 12, p. 134, line 31, “when number of times” may be amended to “when a number of times” to correct a grammatical error.  (Emphasis added.)  
In claim 14, p. 135, line 31, “the other write command” may be amended to “another write command” to correct a grammatical error.  (Emphasis added.)  
In claim 15, p. 135, lines 14-17, “managing correspondence … when it is discriminated that cache miss occurs” may be amended to “managing a correspondence … when it is determined that a cache miss occurs” to correct a grammatical error and for clarity.  (Emphasis added.)  
In claim 16, p. 135, line 24, “the power loss” may be amended to “a power loss” to correct a grammatical error.  (Emphasis added.)  
In claim 18, p. 136, lines 3-6, “an ECC circuit … in which the correspondence” may be amended to “an error correcting code (ECC) circuit … in which a correspondence” to avoid ambiguity and to correct a grammatical error.  (Emphasis added.)  
In claim 19, p. 136, line 11, “the correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 20, p. 136, line 15, “the correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 21, p. 136, line 19, “the correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 22, p. 136, lines 23-28, “the correspondences between the physical addresses in the second memory area and the logical addresses used when the host accesses the data, all of which belong to the same data managed in the first unit in the first memory area, are managed in association with the same index” may be amended to “correspondences between physical addresses in the second memory area and logical addresses used when the host accesses the data, all of which belong to same data managed in a first unit in the first memory area, are managed in association with a same index” to correct a grammatical error.  (Emphasis added.)  
In claim 25, p. 137, line 18, “the correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 26, p. 137, line 23, “the correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 29, p. 138, lines 14-17, “number of invalid data … number of invalid data” may be amended to “a number of invalid data … a number of invalid data” to correct a grammatical error.  (Emphasis added.)  
In claim 32, p. 138, line 32 to p. 139, line 1, “when the wear leveling process of changing the correspondence between the logical address and the physical address is executed based on number of times of writing the data to the physical address” may be amended to “when a wear leveling process of changing a correspondence between the logical address and the physical address in the second memory area is executed based on a number of times of writing the data to the physical address in the second memory area” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)  
In claim 34, p. 139, line 7, “the number of times” may be amended to “a number of times” to correct a grammatical error.  (Emphasis added.)  
In claim 36, p. 139, line 23, “the correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 38, p. 140, lines 5-7, “the updated part … the correspondence” may be amended to “an updated part … a correspondence” to correct a grammatical error.  (Emphasis added.)  
In claim 40, p. 140, lines 18-23, “the correspondence … and the update log generated when the part of the second address translation data” may be amended to “a correspondence … and an update log generated when a part of the second address translation data” to correct a grammatical error.  (Emphasis added.)  
In claim 41, p. 140, line 27, “the correspondence” may be amended to “a correspondence” to correct a grammatical error.  (Emphasis added.)  
Claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 14, the claim fails to comply with the written description because the claim does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Particularly, the claim recites “when the logical address designated in the write command is designated in the other write command in near past”, but the specification does not describe when the past would classify as being “near” or how much in the past would be considered as near.  (See paragraph on p. 111, lines 17-20.)   Thus, the specification does not provide adequate description in order to determine when the past would be considered as near.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the term “near past” is a relative term, which renders the claim indefinite.  The term “near past” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, a paragraph on p. 111, lines 17-20, of the specification includes only “when the logical address designated in the write command is designated in the other command in near past” and does not describe when the past would classify as being “near”.  For relative terminology, acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed in light of the specification.  (See MPEP 2173.05(b).)  For examination, it is assumed that the near past occurs at a time when both the write command and the other write command were previously received.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 12, 15-16, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”.

Regarding claim 1, Igahara discloses:
A memory system connectible to a host, comprising:
a non-volatile memory; and  (FIGs. 1-33; [0064], [0073], [0092], “[0093] The controller 4 functions as a memory controller configured to control the NAND flash memory 5 [non-volatile memory].”)
 		a controller controlling the non-volatile memory, wherein
the non-volatile memory comprises first and second memory areas,  (FIGs. 1-33; [0064], [0073], [0092], “[0093] The controller 4 functions as a memory controller configured to control the NAND flash memory 5 [non-volatile memory].”, [0175], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 [first memory area] are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”, [0197]-[0198])
the controller is configured to:  (FIGs. 1-33; [0064], [0073], [0092], [0093] The controller 4 functions as a memory controller configured to control the NAND flash memory 5.”)
  		when receiving a write command in which data to be written to the non-volatile memory and a logical address for the host to access the data is designated, from the host, determine a write method of writing the data based on an internal state of the controller or a state of the non-volatile memory;  (FIGs. 1-33; “[0069] … An access may mean an access via a read command and a write command …”, “[0094] … The logical address is an address used by the host 2 for addressing the SSD 3. As a logical address, for example, a logical block address (LBA) may be used.”, [0103]-[0104], “[0124] … Then, the mode switch module 121 sets, if the utilization of two is lower than the first threshold value, SLC mode 15 as the write mode [write method].”, “[0130] Note that, when a write command is received from the host 2, a state of the logical address designated by the write command and the utilization will change as follows.”, “[0147] The mode switch module 121 switches the write modes [write method] of LUT based on the utilization. In a state where the utilization is high, LUT is written in TLC mode 16 to prioritize storage capacity over performance.”, [0148], “[0171] Then, when the user data of write unit size of the NAND flash memory 5 [non-volatile memory] is accumulated in the write buffer 31, the write control module 123 transfers the user data of write unit size to the NAND flash memory chip 501, specifically, to a data latch 503 of the NAND flash memory chip 501.”, “[0180] The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.”, [0181]-[0185])
when a first method is determined as the write method, write the data to the first memory area by the first method; and  (FIGs. 1-33; [0106]-[0107], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 and a TLC destination block 576 [first memory area] are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit). In the example of FIG. 26, two types of write modes [write method] (here, SLC mode 15 and TLC mode 16 [first method]) are used as write modes [write method] to write user data in the NAND flash memory 5”, [0180]-[0185]) 
when a second method is determined as the write
  		method, write the data to the second memory area by the second method,  (FIGs. 1-33; [0106]-[0107], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit). In the example of FIG. 26, two types of write modes [write method] (here, SLC mode 15 [second method] and TLC mode 16) are used as write modes [write method] to write user data in the NAND flash memory 5”, [0180]-[0185])
the first method is a write method of writing the data to a physical address associated with the logical address designated in the write command when the data is written to the first memory area, and  (FIGs. 1-33; “[0070] The LBA range—write mode table 371 manages, as shown in FIG. 8, a relationship between an LBA range and a write mode [write method] corresponding to the LBA range. Each LBA range may be defined by a start LBA and an end LBA, or may be defined by a start LBA and a size.”, “[0095] … The controller 4 manages mapping between each LBA [logical address] and each physical address with a certain management size unit by using the lookup table (LUT) 33. A physical address corresponding to an LBA [logical address] indicates a physical memory location in the NAND flash memory 5 to which data of the LBA [logical address] is written.”, [0106]-[0107], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 and a TLC destination block 576 [first memory area] are open (i.e., allocated) at a time to switch write modes [write method] per user data stored in the write buffer 31 (for example, per user data of cluster unit). In the example of FIG. 26, two types of write modes [write method] (here, SLC mode 15 and TLC mode 16 [first method]) are used as write modes [write method] to write user data in the NAND flash memory 5”, [0180]-[0182], “[0183] … if TLC mode 16 [first method] is associated with the LBA range as the write mode [write method], the user data is assigned to the TLC write buffer 312.”, [0184]-[0187])
the second method is a write method of writing the data to a physical address specified by the controller as a write destination of the data, irrespective of the logical address, when the data is written to the second memory area.  (FIGs. 1-33; [0064], “[0065] “[0065] As shown in FIG. 3, LUT 33 manages mapping between each logical address and each physical address of the NAND flash memory 5.””, [0106]-[0107], [0177], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 are open (i.e., allocated) at a time to switch write modes [write method] per user data stored in the write buffer 31 (for example, per user data of cluster unit). In the example of FIG. 26, two types of write modes [write method] (here, SLC mode 15 [second method] and TLC mode 16) are used as write modes [write method] to write user data in the NAND flash memory 5”, [0180]-[0183], “[0184] Rule (3): When a name space ID designated by a write command is a name space ID with which a write mode [write method] is associated, user data is written into the NAND flash memory in the associated write mode [write method]. Specifically, if SLC mode 15 [second method] is associated with the name space ID as the write mode [write method], user data is assigned to the SLC write buffer 311. … A name space ID with which a write mode [write method] is associated is designated by the host 2.”, [0185]-[0187];  A physical address specified by the controller 4 as a write destination of the user data is a physical location of the SLC destination block 575 [second memory area] identified by the name space ID designated by a write command with which the SLC mode 15 [second method] as a write mode [write method] is associated.  Also, this physical address depends on the name space ID rather than the LBA [logical address].)

Regarding claim 2, Igahara discloses the memory system of claim 1.

Igahara further discloses:
wherein the controller is configured to manage
correspondence between the logical address used when the host accesses the memory system and the physical address in the first memory area, with first address translation data, and manage correspondence between the logical address and the physical address in the second memory area, with second address translation data.  (FIGs. 1-33; “[0061] … The host 2 is an information processing apparatus (specifically, computing device) which accesses the SSD 3 [memory system].”, [0064], “[0065] As shown in FIG. 3, LUT 33 manages mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5.”, [0073], [0092], “[0093] The controller 4 functions as a memory controller configured to control the NAND flash memory 5.”, [0175], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 [first memory area] are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”, [0197]-[0198];  first address translation data and second address translation data are mappings [correspondence] between each logical address and each physical address of the NAND flash memory 5 associated with TLC destination block 576 [first memory area] and SLC destination block 575 [second memory area], respectively.)

Regarding claim 3, Igahara discloses the memory system of claim 2.

Igahara further discloses:
wherein the correspondence managed with the first address translation data manages the data in a first management unit, and  (FIGs. 1-33; [0061], [0064], “[0065] As shown in FIG. 3, LUT 33 manages mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5.”, [0073], [0092], [0093], [0175], [0179], “[0197] … In a case where user data in the TLC write buffer 312 is written into the NAND flash memory chip 501, the write unit size is, for example, 96 KB for three pages [first management unit]. In a case where user data in the SLC write buffer 311 is written into the NAND flash memory chip 501, the write unit size is 32 KB for one page.”, [0198]; the first address translation data is a mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5 associated with TLC destination block 576.)
the correspondence managed with the second address
	translation data manages the data in a second management unit smaller than the first management unit.  (FIGs. 1-33; [0061], [0064], “[0065] As shown in FIG. 3, LUT 33 manages mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5.”, [0073], [0092], [0093], [0175], [0179], “[0197] … In a case where user data in the TLC write buffer 312 is written into the NAND flash memory chip 501, the write unit size is, for example, 96 KB for three pages [first management unit]. In a case where user data in the SLC write buffer 311 is written into the NAND flash memory chip 501, the write unit size is 32 KB for one page [second management unit].”, [0198]; the second address translation data is a mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5 associated with SLC destination block 575.)

Regarding claim 4, Igahara discloses the memory system of claim 3.

Igahara further discloses:
wherein the second management unit is determined based on an access unit of the host to the memory system.  (FIGs. 1-33; [0061], [0064], [0065], [0073], [0092], [0093], “[0174] The write control module 123 accumulates the user data received from the host 2 corresponding to a write command in a write buffer 31 on the DRAM 6 as shown with the example in FIG. 24.”, “[0175] Then, when the user data of write unit size [access unit] of the NAND flash memory 5 on the basis of a write mode set by the mode switch module 121 is accumulated in the write buffer 31, the write control module 123 transfers the user data of write unit to the NAND flash memory chip 501 (specifically, data latch 503 of the NAND flash memory chip 501). In a case where the write mode is TLC mode 16, the write unit size is, for example, 96 KB (KiB) for three pages. Furthermore, if the write mode is SLC mode 15, the write unit size is, for example, 32 KB for one page.”, [0179], [0197], [0198]; the second address translation data is a mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5 associated with SLC destination block 575.)

Regarding claim 7, Igahara discloses the memory system of claim 1.

Igahara further discloses:
wherein the second memory area is determined, based on a unit of executing a wear leveling process of changing the correspondence between the logical address and the physical address based on at least one of number of times of writing data to the physical address and number of times of reading data from the physical address.  (FIGs. 1-33; [0064], “[0065] As shown in FIG. 3, LUT 33 manages mapping between each logical address and each physical address of the NAND flash memory 5.”, “[0066] The degree of wear-out 351 is a value (e.g., statistical value) indicative of a degree of wear-out of the NAND flash memory 5. The degree of wear-out 351 may be derived using the block—number of P/E cycles table 352. The block—number of P/E cycles table 352 manages the number of P/E cycles for each block (specifically, the number of P/E cycles for each block to which a block ID is assigned) included in the NAND flash memory 5. In that case, the degree of wear-out 351 is derived from a statistics process of the number of P/E cycles of each block in the NAND flash memory 5. Note that, as describe later, the block—number of P/E cycles table 352 may manage the degree of wear-out of each block instead of or in addition to the number of P/E cycles.”, [0097], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”, [0254], “[0256] The mode switch module 121 [unit of executing a wear leveling process] switches the write mode of data to be written in the NAND flash memory 5 based on the degree of wear-out of the whole NAND flash memory 5. As an index of the whole degree of wear-out, for example a statistical value based on the numbers of P/E [writing] cycles of each block included in the NAND flash memory 5. The statistical value is, by referring to the block—number of P/E [writing] cycles table 352 of FIG. 4, calculated by statistical process of the number of P/E [writing] cycles of each of all the blocks of the NAND flash memory 5, and may be stored in the DRAM 6 as a degree of wear-out 351.”, [0265])

Regarding claim 12, Igahara discloses the memory system of claim 1.

Igahara further discloses:
wherein when number of times of generating write commands within a period is smaller than a predetermined value, the controller is configured to determine the first method as the write method.  (FIGs. 1-33; [0125] Furthermore, in the example of FIG. 17, logical addresses 411, 412, 413, 414, 415, and 416 are mapped to physical addresses 511, 512, 513, 514, 515, and 516, respectively. Logical addresses other than the logical addresses 411, 412, 413, 414, 415, and 416 are not mapped to any physical address. Thus, the mode switch module 121 obtains six as the utilization. Then, the mode switch module 121 sets, if the utilization of six is equal to or higher than the first threshold value and is lower than the second threshold value [predetermined value], TLC mode 16 [first method] as the write mode [write method]. Note that the second threshold value is larger than the first threshold value.”;  A number of times of generating write commands is based on the number of times the logical addresses are used by being mapped for the write mode [write method] as indicated by the utilization during the period when these logical addresses are used in FIG. 17.)

Regarding claim 15, Igahara discloses the memory system of claim 1.

Igahara further discloses:
wherein the controller is configured to:
cache a part of first address translation data for managing correspondence between the logical address
 	used when the host accesses the memory system and the physical address in the first memory area; and  (FIGs. 1-33; “[0061] … The host 2 is an information processing apparatus (specifically, computing device) which accesses the SSD 3 [memory system].”, [0064], “[0065] As shown in FIG. 3, LUT 33 manages mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5.”, [0073], [0092], “[0093] The controller 4 functions as a memory controller configured to control the NAND flash memory 5.”, [0175], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 [first memory area] are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”, [0197]-[0198];  the first address translation data is a mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5 associated with TLC destination block 576 [first memory area].)
when it is discriminated that cache miss occurs at the logical address designated in the write command, determine the second method as the write method.  (FIGs. 1-33; [0064], “[0148] On the other hand, in a state where the utilization is low, LUT is written in SLC mode 15 [second method] to prioritize the performance. Since writing in SLC mode 15 [second method] is fast compared to writing into TLC block, the write performance is high. Furthermore, when an LUT cache miss occurs, data is read from the LUT blocks. Since the reading from the SLC LUT blocks is fast compared to reading from TLC block, a performance (read performance and write performance) degradation by the LUT cache miss is not so significant.”)

Regarding claim 16, Igahara discloses the memory system of claim 1.

Igahara further discloses:
	wherein the controller is configured to:
store the data designated in the write command in a buffer area; and  (FIGs. 1-33; “[0175] Then, when the user data of write unit size of the NAND flash memory 5 on the basis of a write mode set by the mode switch module 121 is accumulated in the write buffer 31 [buffer area], the write control module 123 transfers the user data of write unit to the NAND flash memory chip 501 (specifically, data latch 503 of the NAND flash memory chip 501).”)
when the power loss to the memory system is
 	detected before the data stored in the buffer area is written to the first or second memory area, write the data stored in the buffer area to the second memory area by the second method.  (FIGs. 1-33; “[0175] Then, when the user data of write unit size of the NAND flash memory 5 on the basis of a write mode set by the mode switch module 121 is accumulated in the write buffer 31 [buffer area], the write control module 123 transfers the user data of write unit to the NAND flash memory chip 501 (specifically, data latch 503 of the NAND flash memory chip 501). … Furthermore, if the write mode is SLC mode 15 [second method], the write unit size is, for example, 32 KB for one page. The write control module 123 releases, after the transfer, an area in the write buffer 31 [buffer area] in which the transferred user data has been stored.”, “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 [buffer area] (for example, per user data of cluster unit).”)

Regarding claim 40, Igahara discloses the memory system of claim 1.

Igahara further discloses:
wherein when the memory system is rebooted, the controller is configured to read from the non-volatile memory second address translation data for managing the correspondence between the logical address used when the host accesses the memory system and the physical address in the second memory area, and the update log generated when the part of the second address translation data is updated, and update the second address translation data, based on the update log.  (FIGs. 1-33; “[0061] … The host 2 is an information processing apparatus (specifically, computing device) which accesses the SSD 3 [memory system].”, “[0095] The management of mapping between each logical block address (LBA) and each physical address is executed by using a lookup table (LUT) 33 [second address translation data] functioning as an address conversion table (logical/physical address conversion table). The controller 4 manages mapping [correspondence] between each LBA [logical address] and each physical address with a certain management size unit by using the lookup table (LUT) 33 [second address translation data]. A physical address corresponding to an LBA indicates a physical memory location in the NAND flash memory 5 to which data of the LBA is written. An address conversion table (LUT 33) [second address translation data] may be loaded to the DRAM 6 from the NAND flash memory 5 [non-volatile memory] when the SSD 3 is powered on.”, “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] … are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”, “[0302] Specifically, the cache control module 125 refers to a management table 45 [update log] and selects an eviction target entry from the entries of LUT 33 [second address translation data] cached in the DRAM 6. The eviction target entry corresponds to user data written in a write mode with larger number of bits per cell. The management table 45 [update log] indicates an LBA and a write mode of corresponding user data. The management table 45 [update log] is updated based on writing (i.e., host writing and GC writing) and unmapping of corresponding user data. Furthermore, the management table 45 [update log] is stored in the NAND flash memory 5, and is cached on the DRAM 6 when needed.”)		  

Regarding claim 41, Igahara discloses the memory system of claim 1.

Igahara further discloses:
wherein the controller is configured to:
manage the correspondence between the logical address and the physical address in the second memory area, with second address translation data; and  (FIGs. 1-33; [0064], “[0065] As shown in FIG. 3, LUT 33 manages mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5.”, “[0095] The management of mapping between each logical block address (LBA) and each physical address is executed by using a lookup table (LUT) 33 [second address translation data] functioning as an address conversion table (logical/physical address conversion table). The controller 4 manages mapping [correspondence] between each LBA [logical address] and each physical address with a certain management size unit by using the lookup table (LUT) 33 [second address translation data]. A physical address corresponding to an LBA indicates a physical memory location in the NAND flash memory 5 to which data of the LBA is written. An address conversion table (LUT 33) [second address translation data] may be loaded to the DRAM 6 from the NAND flash memory 5 when the SSD 3 is powered on.”, “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] … are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”)
 		when data of the same logical address as the data written to the second memory area is written to the first memory area or the second memory area, invalidate the correspondence between the logical address and the physical address in the second memory area, which is managed in the second address translation data.  (FIGs. 1-33; [0065], “[0095] The management of mapping between each logical block address (LBA) and each physical address is executed by using a lookup table (LUT) 33 [second address translation data] functioning as an address conversion table (logical/physical address conversion table). The controller 4 manages mapping [correspondence] between each LBA [logical address] and each physical address with a certain management size unit by using the lookup table (LUT) 33 [second address translation data]. A physical address corresponding to an LBA [logical address] indicates a physical memory location in the NAND flash memory 5 to which data of the LBA [logical address] is written. An address conversion table (LUT 33) [second address translation data] may be loaded to the DRAM 6 from the NAND flash memory 5 when the SSD 3 is powered on.”, [0099], [0133], “[0134] (2-1) When an unmap (trim) command designating a logical address in an unmapped state is received, the designated logical address stays in the unmapped state and the utilization does not change.”, “[0135] (2-2) When an unmap (trim) command designating a logical address in a mapped state is received, the designated logical address changes to an unmapped state and the utilization decreases.”, “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] … are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”)

Regarding claim 42, Igahara discloses the memory system of claim 1.

Igahara further discloses:
wherein a size of the second memory area is capable of being designated by an outside of the memory system.  (FIGs. 1-33; “[0061] … The host 2 is an information processing apparatus (specifically, computing device) which accesses the SSD 3 [memory system].”, “[0187] The host 2 [that is in an outside of the SSD 3] sets, acquires, and deletes each rule by transferring a set command, an acquisition command, and a delete command to the SSD 3, respectively. A command corresponding to the rule (1) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and an access frequency (for example, high/middle/low). A command corresponding to the rule (2) includes, for example, an LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example SLC/MLC/TLC/QLC).”, [0175], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and … are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Yoshida et al. (US 2019/0087089 A1), hereinafter “Yoshida”.

Regarding claim 5, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the non-volatile memory comprises a plurality of banks partitioned in units of being accessed in parallel by an outside of the non-volatile memory, and each of the first and second memory areas is allocated across the plurality of banks.

However, Yoshida teaches:
wherein the non-volatile memory comprises a plurality of banks partitioned in units of being accessed in parallel by an outside of the non-volatile memory, and  (FIGs. 1-6, 16; “[0105] As illustrated in FIG. 5, the NAND flash memory 5 [non-volatile memory] comprises a plurality of NAND flash memory dies. … The individual NAND flash memory dies can operate independently. For this reason, the NAND flash memory dies function as parallel operation units.”, “[0107] Sixteen NAND flash memory dies #1 to #16 connected to the channels Ch1 to Ch16 may be formed as a first bank, and remaining sixteen NAND flash memory dies #17 to #32 connected to the channels Ch1 to Ch16 may be formed as a second bank.”, “[0108] In the present embodiments, the controller 4 may manage a plurality of blocks [units] (hereinafter called superblocks) each of which includes a set of blocks  BLK [units].”;  The controller 4 is in an outside of the NAND flash memory 5 [non-volatile memory].)
each of the first and second memory areas is allocated across the plurality of banks.  (FIGs. 1-6, 16; [0105], [0107], [0108], [0109];  the first and second memory areas are considered to include two groups of the NAND flash memory dies, where each group has the NAND flash memory dies from both the first bank and the second bank.  For example, the first memory area has NAND flash memory dies #1 and #17, and the second memory area has NAND flash memory dies #2 and #18.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Yoshida to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Yoshida having a controller configured to control a NAND flash memory with NAND flash memory dies that function as parallel operation units formed across multiple banks.  Doing so with the subsystem of Igahara would provide an appropriate role sharing between a host and a storage (memory system) that is required to be considered for implementation of a new interface to improve an I/O performance.  (Yoshida, [0006])

Regarding claim 6, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the non-volatile memory comprises a plurality of non-volatile memory chips, and the second memory area is allocated in a non-volatile memory chip different from the non-volatile memory chip for allocating the first memory area.

However, Yoshida teaches:
wherein the non-volatile memory comprises a plurality of non-volatile memory chips, and  (FIGs. 1-6, 16; “[0105] As illustrated in FIG. 5, the NAND flash memory 5 [non-volatile memory] comprises a plurality of NAND flash memory dies. … The individual NAND flash memory dies can operate independently. For this reason, the NAND flash memory dies [non-volatile memory chips] function as parallel operation units. … The NAND flash memory dies are referred to as “NAND flash memory chips” or “nonvolatile memory chips”.”, [0107], [0108])
the second memory area is allocated in a non-
 	volatile memory chip different from the non-volatile memory chip for allocating the first memory area.  (FIGs. 1-6, 16; “[0105] As illustrated in FIG. 5, the NAND flash memory 5 [non-volatile memory] comprises a plurality of NAND flash memory dies. … The individual NAND flash memory dies can operate independently. For this reason, the NAND flash memory dies [non-volatile memory chips] function as parallel operation units. … The NAND flash memory dies are referred to as “NAND flash memory chips” or “nonvolatile memory chips”.”, [0107], [0108];  For example, the first memory area has NAND flash memory dies #1 and #17 [non-volatile memory chips], which are different from NAND flash memory dies #2 and #18 [non-volatile memory chips] in the second memory area.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Yoshida to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Yoshida having a controller configured to control a NAND flash memory with NAND flash memory dies that function as parallel operation units formed across multiple banks.  Doing so with the subsystem of Igahara would provide an appropriate role sharing between a host and a storage (memory system) that is required to be considered for implementation of a new interface to improve an I/O performance.  (Yoshida, [0006])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Kang (US 2021/0026548 A1), hereinafter “Kang”.

Regarding claim 8, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the controller is configured to manage the physical address specified by the controller as a write destination of the data in the second memory area, by ring buffer method.

However, Kang teaches:
wherein the controller is configured to manage the physical address specified by the controller as a write destination of the data in the second memory area, by ring buffer method.  (FIGs. 1-4, 12; “[0055] In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300 and convert the logical block address (LBA) into a physical block address (PBA) indicating an address of memory cells in which data included in the memory device 100 is to be stored.”, “[0066] For example, when the request received by the map data manager 210 from the host 300 is the write request, the P2L map data may indicate a mapping relationship between a physical address indicating a location [write destination] where write data according to the write request is stored and the received logical address.”, “[0141] In this manner, the P2L map table storage 222 may manage the P2L map segment in a circular structure [ring buffer method]. A detailed description of the circular structure [ring buffer method] will be described later with reference to FIG. 12.”;  The second memory area is a location with the address indicated by the physical block address (PBA) of memory cells in which data is to be stored.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Kang to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with an electronic device of Kang having a memory controller that manages physical to logical (P2L) map data indicating a mapping relationship between a physical address of memory cells where write data is stored and a received logical address using a circular structure.  Doing so with the subsystem of Igahara would provide a memory controller having improved map update performance.  (Kang, [0010])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, in view of Kang (US 2021/0026548 A1), hereinafter “Kang”, as applied to claim 8 above, and further in view of Yoshida et al. (US 2019/0087089 A1), hereinafter “Yoshida”.

Regarding claim 9, the combination of Igahara teaches the memory system of claim 8.

Kang further teaches:
wherein the controller is configured to set one or more second memory areas in a bank partitioned in units of being accessed in parallel from outside of the non-volatile memory, and manage a physical address specified by the controller as a write destination of the data in each of the second memory areas, by ring buffer method.  (FIGs. 1-4, 12; “[0055] In an embodiment, the memory controller 200 may receive data and a logical block address (LBA) from the host 300 and convert the logical block address (LBA) into a physical block address (PBA) indicating an address of memory cells in which data included in the memory device 100 is to be stored.”, “[0066] For example, when the request received by the map data manager 210 from the host 300 is the write request, the P2L map data may indicate a mapping relationship between a physical address indicating a location [write destination] where write data according to the write request is stored and the received logical address.”, “[0141] In this manner, the P2L map table storage 222 may manage the P2L map segment in a circular structure [ring buffer method]. A detailed description of the circular structure [ring buffer method] will be described later with reference to FIG. 12.”;  The second memory area is a location with the address indicated by the physical block address (PBA) of memory cells in which data is to be stored.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Kang to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with an electronic device of Kang having a memory controller that manages physical to logical (P2L) map data indicating a mapping relationship between a physical address of memory cells where write data is stored and a received logical address using a circular structure.  Doing so with the subsystem of Igahara would provide a memory controller having improved map update performance.  (Kang, [0010])

The combination of Igahara does not teach the controller is configured to set one or more second memory areas in a bank partitioned in units of being accessed in parallel from outside of the non-volatile memory.

However, Yoshida teaches:
the controller is configured to set one or more second memory areas in a bank partitioned in units of being accessed in parallel from outside of the non-volatile memory.  (FIGs. 1-6, 16; “[0105] As illustrated in FIG. 5, the NAND flash memory 5 [non-volatile memory] comprises a plurality of NAND flash memory dies. … The individual NAND flash memory dies can operate independently. For this reason, the NAND flash memory dies function as parallel operation units.”, “[0107] Sixteen NAND flash memory dies #1 to #16 connected to the channels Ch1 to Ch16 may be formed as a first bank, and remaining sixteen NAND flash memory dies #17 to #32 connected to the channels Ch1 to Ch16 may be formed as a second bank.”, “[0108] In the present embodiments, the controller 4 may manage a plurality of blocks [units] (hereinafter called superblocks) each of which includes a set of blocks  BLK [units].”, [0109];  The second memory area is considered to include a group of the NAND flash memory dies in a bank, such as NAND flash memory dies #1 to #16 connected to the channels Ch1 to Ch16 formed as a first bank.  The controller 4 is in an outside of the NAND flash memory 5 [non-volatile memory].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Yoshida to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Yoshida having a controller outside of a NAND flash memory for managing a group of the NAND flash memory dies that function as parallel operation units in a bank.  Doing so with the subsystem of Igahara would provide an appropriate role sharing between a host and a storage (memory system) that is required to be considered for implementation of a new interface to improve an I/O performance.  (Yoshida, [0006])

Claims 10, 27-28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Agarwal et al. (US 2016/0092129 A1), hereinafter “Agarwal”.

Regarding claim 10, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the first memory area and the second memory area comprise banks partitioned in units of being accessed in parallel from the outside of the non-volatile memory, and when writing the data designated in the write command to the second memory area, the controller is configured to select a bank different from a bank of the first memory area where the data is written, as a write destination.

However, Agarwal teaches:
wherein the first memory area and the second memory area comprise banks partitioned in units of being accessed in parallel from the outside of the non-volatile memory, and  (FIGs. 1-7; “[0026] … The processor 206 of the system controller 118 [from the outside of the flash memory 116] may be configured as a multi-thread processor capable of communicating separately with each of the respective memory banks 120 via a memory interface 204 having I/O ports for each of the respective banks 120 in the flash memory 116 [non-volatile memory].”, [0028], “[0033] … Referring again to FIG. 1, each bank 120 may include die configured with arrays of SLC 132 or MLC 134 memory cells, where one bank 120 may include [a second memory area of] SLC memory cells and another bank 120 may include [a first memory area of] MLC memory cells”, “[0035] As mentioned above, a block of memory cells is the unit of erase, the smallest number of memory cells that are physically erasable together. For increased parallelism, however, the blocks are operated in larger metablock units. One block from each plane is logically linked together to form a metablock.”)
when writing the data designated in the write command to the second memory area, the controller is configured to select a bank different from a bank of the first memory area where the data is written, as a write destination.  (FIGs. 1-7; “[0026] … The processor 206 of the system controller 118 may be configured as a multi-thread processor capable of communicating separately with each of the respective memory banks 120 via a memory interface 204 having I/O ports for each of the respective banks 120 in the flash memory 116.”, [0028], “[0029] Although the processor 206 in the system controller 118 controls the operation of the memory die in each bank 120 to program data [write command], read data, erase and attend to various housekeeping matters, each memory die may also contain some controlling circuitry that executes commands from the controller 118 to perform such functions.”, [0031], “[0033] … Referring again to FIG. 1, each bank 120 may include die configured with arrays of SLC 132 or MLC 134 memory cells, where one bank 120 may include [a second memory area of] SLC memory cells and another bank 120 may include [a first memory area of] MLC memory cells”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Agarwal to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a non-volatile memory system of Agarwal having a system controller outside of a flash memory for managing each bank that may include a die configured with arrays of single level cell (SLC) or multi-level cell (MLC) memory cells.  Doing so with the subsystem of Igahara would provide a system for moving only a part of data from SLC blocks into MLC blocks in order to address a need for an improved performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.  (Agarwal, [0004])

Regarding claim 27, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the controller is configured to write back the data written to the second memory area, to the first memory area.

However, Agarwal teaches:
wherein the controller is configured to write back the data written to the second memory area, to the first memory area.  (FIGs. 1-9; [0025]-[0026], “[0037] Referring now to FIGS. 7-9, an embodiment of a method of folding [write back] partial SLC blocks [in second memory area] into MLC blocks [in first memory area] is disclosed utilizing the memory system 102 discussed above.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Agarwal to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a non-volatile memory system of Agarwal having a system controller for folding partial single level cell (SLC) blocks into multi-level cell (MLC) blocks.  Doing so with the subsystem of Igahara would provide a system for moving only a part of data from SLC blocks into MLC blocks in order to address a need for an improved performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.  (Agarwal, [0004])

Regarding claim 28, the combination of Igahara teaches the memory system of claim 27.

Agarwal further teaches:
wherein the controller is configured to write back valid data, of the data written to the second memory area, to the first memory area.  (FIGs. 1-9; [0025]-[0026], “[0037] Referring now to FIGS. 7-9, an embodiment of a method of folding [write back] partial SLC blocks [in second memory area] into MLC blocks [in first memory area] is disclosed utilizing the memory system 102 discussed above. The method, in one embodiment, only folds valid data from a source SLC block [in second memory area] into a destination MLC block [in first memory area]”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Agarwal to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a non-volatile memory system of Agarwal having a system controller that only folds valid data from a source single level cell (SLC) block into a destination multi-level cell (MLC) block.  Doing so with the subsystem of Igahara would provide a system for moving only a part of data from SLC blocks into MLC blocks in order to address a need for an improved performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.  (Agarwal, [0004])

Regarding claim 35, the combination of Igahara teaches the memory system of claim 27.

Igahara further teaches:
wherein the controller is configured to:  (FIGs. 1-33; “[0093] The controller 4 functions as a memory controller configured to control the NAND flash memory 5.”)
store the data designated in the write command in a buffer area; and  (FIGs. 1-33; “[0174] The write control module 123 accumulates the user data received from the host 2 corresponding to a write command in a write buffer 31 [buffer area] on the DRAM 6 as shown with the example in FIG. 24.”) 	
when the data stored in the buffer area is written to the second memory area, maintain a state in which the data is stored in the buffer area, and  (FIGs. 1-33; [0130]-[0136], “[0172] … In response to receiving the program command, the NAND flash memory chip 501 programs the data stored in the data latch 503 in TLC mode, into a destination block 566 in the memory cell array 502. The memory cell array 502 includes blocks 551 to 558. The blocks can be classified [state] into active blocks and free blocks.”, “[0174] The write control module 123 accumulates the user data received from the host 2 corresponding to a write command in a write buffer 31 [buffer area] on the DRAM 6 as shown with the example in FIG. 24.”, [0175], “[0176] Then, the write control module 123 instructs the NAND flash memory chip 501 to program data in a particular physical location (for example, designated with a block address and a page address) in a write mode set by the mode switch module 121. When the write mode is set to SLC mode 15, the write controller instructs to program data in SLC mode 15. Thus, the data is programmed in SLC mode 15 in an SLC destination block 565 [second memory area] in the memory cell array 502.”)
write the data stored in the buffer area to the first memory area.  (FIGs. 1-33; [0172], “[0174] The write control module 123 accumulates the user data received from the host 2 corresponding to a write command in a write buffer 31 [buffer area] on the DRAM 6 as shown with the example in FIG. 24.”, “[0177] Furthermore, when a write mode is set to TLC mode 16, the write control module 123 instructs to program data in a particular physical location (for example, designated with a block address and a page address) in TLC mode 16. Thus, the data is programmed in TLC mode 16 in a TLC destination block 566 [first memory area] in the memory cell array 502.”)  

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Saxena et al. (US 2021/0311660 A1), hereinafter “Saxena”.

Regarding claim 11, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein when writing the data designated in the write command to the first memory area, where it is determined a Read Modify Write process is executed, the controller is configured to determine the second method as the write method.

However, Saxena teaches:
		wherein when writing the data designated in the write command to the first memory area, where it is determined a Read Modify Write process is executed, the controller is configured to determine the second method as the write method.  (FIGs. 1-6; “[0050] Referring back to FIG. 1, when data 119 (e.g. RUs 308 and FAT update data 310) is received from the host device 104, the controller 123 may accumulate the received data in the cache 122 before transferring it to one of the memory locations 112, 113. For example, memory location 113 may be a TLC block [in the first memory area] in which the controller may write 384 KB of accumulated RU data at one time, while memory location 112 may be a SLC block (e.g. SLC partition 402) in which the controller may write FAT update data as well as sequential AU data. However, if the data 119 to be written is less than the size of an FMU (e.g. FAT update data 310 between 1 and 3 sectors in length), the controller may flush the accumulated data in the cache 122 to the SLC partition 402 [using the second method] to prevent out-of-order writes when performing RMW, as described below with respect to FIGS. 5 and 6.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Saxena to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a storage device of Saxena having a controller that may flush accumulated data in a cache to a single-level cell (SLC) partition to prevent out-of-order writes when performing read-modify-write (RMW).  Doing so with the subsystem of Igahara would provide a storage device that refrains from flushing an accumulated data in a cache before reading a page during RMW, and thus, excessive flushing for RMW and therefore write amplification may be reduced.  (Saxena, [0029])

Regarding claim 14, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein when the logical address designated in the write command is designated in the other write command in near past, the controller is configured to determine the second method as the write method.

However, Saxena teaches:
wherein when the logical address designated in the write command is designated in the other write command in near past, the controller is configured to determine the second method as the write method.  (FIGs. 1-9; “[0071] As represented by block 902, the controller receives [in the write command] first data associated with a first range of logical addresses from a host device.”, “[0072] As represented by block 904, the controller receives [in the other write command] second data associated with a second range of logical addresses from the host device.”, [0073]-[0076], “[0077] … When the controller is performing a RMW operation as described above, the controller may either store the MLC data in the first memory location 112 (e.g. by flushing the accumulated data in cache 122 to the SLC random partition 406 [using the second method]) when an overlap is detected”, [0078]) 	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Saxena to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a storage device of Saxena having a controller that receives data associated with ranges of logical addresses in write commands from a host device and performs a read-modify-write (RMW) operation by flushing accumulated data in a cache to a single-level cell (SLC) random partition when an overlap is detected.  Doing so with the subsystem of Igahara would provide a storage device that refrains from flushing an accumulated data in a cache before reading a page during RMW, and thus, excessive flushing for RMW and therefore write amplification may be reduced.  (Saxena, [0029])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Lieber (US 2015/0213896 A1), hereinafter “Lieber”.

Regarding claim 13, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein when the first memory area where the data designated in the write command is written is in a busy state, the controller is configured to determine the second method as the write method.

However, Lieber teaches:
wherein when the first memory area where the data designated in the write command is written is in a busy state, the controller is configured to determine the second method as the write method.  (FIGs. 1-5; “[0015] FIG. 1 shows a high-level schematic block diagram of a NAND-based flash memory device 300 in which a flash memory 100 is controlled by an external controller 302”, [0016], “[0050] … If it is determined that there is not enough free space available in the SLC mode hybrid storage elements 405 of the main storage (MS) section 403 [first memory area], the method proceed with an operation 513 to write [second method] the host data to the SLC storage elements in the intermediate storage (IS) section 401.”;  The SLC mode hybrid storage elements 405 of the main storage (MS) section 403 [first memory area] is considered to be in a busy state when it is determined that there is not enough free space available in the SLC mode hybrid storage elements 405 of the main storage (MS) section 403 [first memory area].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Lieber to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a computer memory system of Lieber having a flash memory controlled by an external controller that proceeds with an operation to write host data to single-level cell (SLC) storage elements in an intermediate storage (IS) section.  Doing so with the subsystem of Igahara would balance write operations in an SLC mode between an intermediate storage (IS) section and SLC mode hybrid storage elements in a main storage (MS) section such that data is written in the SLC mode either to the intermediate storage (IS) section or the SLC mode hybrid storage elements in the main storage (MS) section, so as to maintain a balance in stress of those storage sections.  (Lieber, [0047])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Fisher (US 2022/0066939 A1), hereinafter “Fisher”.

Regarding claim 17, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the controller is configured to: manage a location of a failure area where data in the second memory area is unwritable or unreadable; and when writing the data designated in the write command to the second memory area, avoid the failure area.

However, Fisher teaches:
the controller is configured to:  (FIGs. 1-3, 12A-12B; “[0030] A memory sub-system controller 115 (or controller 115 for simplicity) can communicate with the memory devices 130 to perform operations such as reading data, writing data, or erasing data at the memory devices 130 and other such operations.”)
manage a location of a failure area where data in the second memory area is unwritable or unreadable; and  (FIGs. 1-3, 12A-12B; “[0040] … According to some embodiments, if the processing device determines that operation 304 fails with respect to [a location of] the page 230-2, the processing device can attempt to store the input data-1 (202) to another page of the plane 204 (e.g., another page of another block of the plane 204).”, “[0067] At operation 1208, the processing device (e.g., the processor 117) causes a first set of data units (of data input), currently stored on the cache register (e.g., 210), to be stored to a second page (e.g., 230-2) of the memory device (e.g., 200). For some embodiments, the processing device determines that causing the first set of data units to be stored to the second page fails to be successful and, in response to determining it was not successful (e.g., failed), the processing device causes the first set of data units to be stored to another page of another block (e.g., another SLC block [second memory area]). Additionally, for some embodiments, the memory device comprises a NAND-type memory device, where the second page is part of a single SLC block [second memory area] of the memory device. For such embodiments, the causing the first set of data units to be stored to the second page of the memory device can comprise causing SLC programming of the second page with the first set of data units. As described herein, using SLC programming permits the second page to be written to (e.g., programmed) more than once between erase operations (e.g., based on NOP feature of SLC programming).”)
when writing the data designated in the write command to the second memory area, avoid the failure area.  (FIGs. 12A-12B; “[0067] At operation 1208, the processing device (e.g., the processor 117) causes a first set of data units (of data input), currently stored on the cache register (e.g., 210), to be stored to a second page (e.g., 230-2) of the memory device (e.g., 200). For some embodiments, the processing device determines that causing the first set of data units to be stored to the second page fails to be successful and, in response to determining it was not successful (e.g., failed), the processing device causes the first set of data units to be stored to another page of another block [and thus would avoid the failure area in the second page that has failed] (e.g., another SLC block [second memory area]). Additionally, for some embodiments, the memory device comprises a NAND-type memory device, where the second page is part of a single SLC block [second memory area] of the memory device. For such embodiments, the causing the first set of data units to be stored to the second page of the memory device can comprise causing SLC programming of the second page with the first set of data units. As described herein, using SLC programming permits the second page to be written to (e.g., programmed) more than once between erase operations (e.g., based on NOP feature of SLC programming).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Fisher to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory sub-system of Fisher having a controller that causes a first set of data units to be stored to another page of another block and thus would avoid a failure area in a second page that has failed (e.g., another single level cell (SLC) block).  Doing so with the subsystem of Igahara would provide for a memory device (e.g., of a memory sub-system) that can service a high priority read request (e.g., from a host system) during data input without losing the data inputted to the memory device prior to the high priority read request and without re-requesting the data from the host system.  (Fisher, [0015])

Claims 18-19, 21, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Kim (US 2019/0205257 A1), hereinafter “Kim ‘257”.

Regarding claim 18, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the controller comprises an ECC circuit generating a parity for error correction by packing a plurality of data in a second management unit in which the correspondence between the logical address and the physical address in the second memory area is managed.

However, Kim ‘257 teaches:
wherein the controller comprises an ECC circuit generating a parity for error correction by packing a plurality of data in a second management unit in which the correspondence between the logical address and the physical address in the second memory area is managed.  (FIGs. 1-6; [0036]-[0037], “[0053] A single memory cell may store one bit of data. Such a memory cell is generally called a “single-level cell (SLC).” [second memory area]”, “[0068] Referring to FIG. 5, the memory controller 1200 may include … a buffer memory control circuit 750, … The buffer memory control circuit 750 may include … a buffer error correction circuit 752 [ECC circuit].”, [0103], “[0104] The first chunk area 810 [second management unit] may store chunk data [plurality of data], and the first parity area 811 may store parity data generated as a result of performing an ECC encoding operation on the chunk data [plurality of data] which is to be stored in the first chunk area 810 [second management unit], wherein the ECC encoding operation is performed by the buffer error correction circuit 752 [ECC circuit] shown in FIG. 5. The chunk data [plurality of data] may be the logical-physical address mapping information [correspondence] used for the nonvolatile memory device 1100.”) 	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Kim ‘257 to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Kim ‘257 having a controller with an error correction circuit that performs an error-correcting code (ECC) encoding operation on chunk data that may be logical-physical address mapping information used for a nonvolatile memory device.  Doing so with the subsystem of Igahara would provide a memory system capable of reading data stored in a buffer memory device at a high speed using a cache memory.  (Kim ‘257, [0006])

Regarding claim 19, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the controller comprises an ECC circuit generating a parity for error correction for each data in a second management unit in which the correspondence between the logical address and the physical address in the second memory area is managed.

However, Kim ‘257 teaches:
wherein the controller comprises an ECC circuit generating a parity for error correction for each data in a second management unit in which the correspondence between the logical address and the physical address in the second memory area is managed.  (FIGs. 1-6; [0036]-[0037], “[0053] A single memory cell may store one bit of data. Such a memory cell is generally called a “single-level cell (SLC).” [second memory area]”, “[0068] Referring to FIG. 5, the memory controller 1200 may include … a buffer memory control circuit 750, … The buffer memory control circuit 750 may include … a buffer error correction circuit 752 [ECC circuit].”, [0103], “[0104] The first chunk area 810 [second management unit] may store chunk data [plurality of data], and the first parity area 811 may store parity data generated as a result of performing an ECC encoding operation on the chunk data [plurality of data] which is to be stored in the first chunk area 810 [second management unit], wherein the ECC encoding operation is performed by the buffer error correction circuit 752 [ECC circuit] shown in FIG. 5. The chunk data [plurality of data] may be the logical-physical address mapping information [correspondence] used for the nonvolatile memory device 1100.”) 		  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Kim ‘257 to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Kim ‘257 having a controller with an error correction circuit that performs an error-correcting code (ECC) encoding operation on chunk data that may be logical-physical address mapping information used for a nonvolatile memory device.  Doing so with the subsystem of Igahara would provide a memory system capable of reading data stored in a buffer memory device at a high speed using a cache memory.  (Kim ‘257, [0006])

Regarding claim 21, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the correspondence between the logical address and the physical address in the second memory area is managed by a list method.

However, Kim ‘257 teaches:
wherein the correspondence between the logical address and
 	the physical address in the second memory area is managed by a list method.  (FIGs. 1-6; [0036]-[0037], “[0053] A single memory cell may store one bit of data. Such a memory cell is generally called a “single-level cell (SLC).” [second memory area]”, “[0095] In an embodiment, the logical-physical address mapping information [correspondence] generated during the write operation may be optimized for the write operation. … In order to assign the storage space quickly, the buffer memory device 1300 may store a list of physical addresses corresponding to storage spaces in the nonvolatile memory device 1100 which can be newly assigned.”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Kim ‘257 to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Kim ‘257 having a controller that manages a buffer memory device to store a list of physical addresses for logical-physical address mapping information generated during a write operation that may be optimized for the write operation.  Doing so with the subsystem of Igahara would provide a memory system with a buffer memory device that stores a list of physical addresses corresponding to storage spaces in a nonvolatile memory device, which can be newly assigned, in order to assign the storage spaces quickly.  (Kim ‘257, [0095])

Regarding claim 38, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the controller is configured to write to the non-volatile memory at least the updated part of second address translation data for managing the correspondence between the logical address used when the host accesses the memory system and the physical address in the second memory area.

However, Kim ‘257 teaches:
wherein the controller is configured to write to the non-volatile memory at least the updated part of second address translation data for managing the correspondence between the logical address used when the host accesses the memory system and the physical address in the second memory area.  (FIGs. 1-6; “[0027] Referring to FIG. 1, the memory system 1000 may include a nonvolatile memory device 1100, a buffer memory device 1300, and a memory controller 1200. … The memory controller 1200 controls the nonvolatile memory device 1100 and the buffer memory device 1300 based on commands from a host 2000.”, [0036]-[0037], “[0053] A single memory cell may store one bit of data. Such a memory cell is generally called a “single-level cell (SLC).” [second memory area]”, “[0087] … In addition, the memory controller 1200 may flush logical-physical address mapping [correspondence] information [second address translation data] stored in the buffer memory device 1300 to the nonvolatile memory device 1100.”, “[0104] The first chunk area 810 may store chunk data, and the first parity area 811 may store parity data generated as a result of performing an ECC encoding operation on the chunk data which is to be stored in the first chunk area 810, wherein the ECC encoding operation is performed by the buffer error correction circuit 752 shown in FIG. 5. The chunk data may be the logical-physical address mapping [correspondence] information [second address translation data] used for the nonvolatile memory device 1100.”)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Kim ‘257 to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Kim ‘257 having a controller that flushes logical-physical address mapping information stored in a buffer memory device to a nonvolatile memory device.  Doing so with the subsystem of Igahara would provide a memory system capable of reading data stored in a buffer memory device at a high speed using a cache memory.  (Kim ‘257, [0006])

Regarding claim 39, the combination of Igahara teaches the memory system of claim 38.

Igahara in view of  Kim ‘257 further teaches:
wherein after the updated part of the second address translation data is written to the non-volatile memory, the controller is configured to discard an update log on the updated part written to the non-volatile memory.  (Igahara: FIGs. 1-33; “[0188] Based on the above-mentioned commands transferred from the host 2, the mode switch module 121 adds an entry corresponding to a new rule in a table in which rules are described and deletes an entry [update log] corresponding to a certain rule from the table.”, [0189]) (Kim ‘257: FIGs. 1-6; [0027], [0036]-[0037], [0053], “[0087] … In addition, the memory controller 1200 may flush logical-physical address mapping [correspondence] information [second address translation data] stored in the buffer memory device 1300 to the nonvolatile memory device 1100.”, “[0104] The first chunk area 810 may store chunk data, and the first parity area 811 may store parity data generated as a result of performing an ECC encoding operation on the chunk data which is to be stored in the first chunk area 810, wherein the ECC encoding operation is performed by the buffer error correction circuit 752 shown in FIG. 5. The chunk data may be the logical-physical address mapping [correspondence] information [second address translation data] used for the nonvolatile memory device 1100.”) (Igahara teaches the controller that deletes an entry [update log] from the table, and Kim ‘257 teaches the controller that flushes logical-physical address mapping [correspondence] information [second address translation data] stored in the buffer memory device 1300 to the nonvolatile memory device 1100. Thus, one of ordinary skill in the art would be able to combine the teachings to provide the memory subsystem of Igahara that deletes an entry from the table that may be saved using the controller of Kim ‘257 that flushes the logical-physical address mapping information to the nonvolatile memory device in order to prevent the logical-physical address mapping information stored in the buffer memory device from being lost.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Kim ‘257 to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Kim ‘257 having a controller that flushes logical-physical address mapping information stored in a buffer memory device to a nonvolatile memory device.  Doing so with the subsystem of Igahara would provide a controller that flushes logical-physical address mapping information to a nonvolatile memory device in order to prevent the logical-physical address mapping information stored in a buffer memory device from being lost when power is off.  (Kim ‘257, [0095])

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Kim et al. (US 2021/0405885 A1), hereinafter “Kim ‘885”.

Regarding claim 20, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein the correspondence between the logical address and the physical address in the second memory area is managed by a set associative method.

However, Kim ‘885 teaches:
		wherein the correspondence between the logical address and the physical address in the second memory area is managed by a set associative method.  (FIG. 1; [0031], “[0032] Each of the memory cells may be configured as a single level cell (SLC) [second memory area] that stores one data bit”, “[0047] In an embodiment, the metadata may include map data, which indicates or contains a correspondence or relationship between the logical address provided by the host 400 and the physical address of the memory cells included in the memory device 100.”, “[0060] A method of operating the cache memory 220 may be classified or called a direct mapped cache, a set associative cache”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Kim ‘885 to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a storage device of Kim ‘885 having a memory controller that generates metadata that may include map data, which indicates or contains a correspondence or relationship between a logical address provided by a host and a physical address of memory cells, by operating a cache memory that may be classified or called a set associative cache.  Doing so with the subsystem of Igahara would provide a storage device having an improved operation speed by using a main memory configured to temporarily store data related to controlling a nonvolatile memory device.  (Kim ‘885, [0008])

Regarding claim 24, the combination of Igahara teaches the memory system of claim 20.

Igahara further teaches:
wherein when a read command in which the logical address for accessing the data to be read from the non-volatile memory is designated is received from the host, the controller is configured to acquire a physical address corresponding to the logical address designated in the read command by referring to second address translation data for managing the correspondence between the logical address and the physical address in the second memory area.  (FIGs. 1-33; [0064], “[0065] As shown in FIG. 3, LUT 33 manages mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5.”, [0073], [0092], “[0093] The controller 4 functions as a memory controller configured to control the NAND flash memory 5.”, “[0099] The host interface 11 functions as a circuit that receives various commands such as I/O commands, … from the host 2. The I/O commands may include … a read command”, [0193], “[0179] FIG. 26 shows an example in which a write buffer 31 includes an SLC write buffer 311 and a TLC write buffer 312 in the controller 4 where both an SLC destination block 575 [second memory area] and a TLC destination block 576 are open (i.e., allocated) at a time to switch write modes per user data stored in the write buffer 31 (for example, per user data of cluster unit).”, [0197]-[0198];  second address translation data is a mapping [correspondence] between each logical address and each physical address of the NAND flash memory 5 associated with SLC destination block 575 [second memory area])

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, in view of Kim et al. (US 2021/0405885 A1), hereinafter “Kim ‘885”, as applied to claim 20 above, and further in view of Kucherov et al. (US 2021/0286541 A1), hereinafter “Kucherov”.

Regarding claim 23, the combination of Igahara teaches the memory system of claim 20.

The combination of Igahara does not teach wherein the correspondence between the logical address and the physical address in the second memory area is managed with a hash value calculated with the logical address.

However, Kucherov teaches:
		wherein the correspondence between the logical address and the physical address in the second memory area is managed with a hash value calculated with the logical address.  (FIGs. 1-2; “[0025] … The flash devices may include, for example, one or more SLC (single level cell) [second memory area] devices”, “[0050] [0050] With reference back to FIG. 2, different data storage systems may use different techniques embodied in the mapping layer 104 to map [correspondence] a logical address of a host I/O operation to a storage location [physical address] including the data or contents for the logical address, where the logical address may be expressed in the form of a LUN and LBA on the LUN. The storage location [physical address] may be a physical storage location, such as a physical storage slice, in the backend non-volatile PDs of the data storage system.”, “[0051] the hash value may be generated based on the particular data or contents stored at the logical address”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Kucherov to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a storage system of Kucherov implemented with flash devices using a mapping layer to map a logical address of a host I/O operation to a storage location including data or contents for the logical address and a hash to address (H2A) table.  Doing so with the subsystem of Igahara would provide a storage system, having a capability for traversing an H2A table of entries and sending a write command for each logical address in each entry, with such benefits as, pages or blocks of a source logical unit (LUN) which have no data or have not been written to (e.g., as may be denoted by zeroes) are skipped since the H2A table may only include entries for data blocks or pages that have been written to.  (Kucherov, [0079])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, in view of Agarwal et al. (US 2016/0092129 A1), hereinafter “Agarwal”, as applied to claim 27 above, and further in view of Huang et al. (US 2016/0098216 A1), hereinafter “Huang”.

Regarding claim 30, the combination of Igahara teaches the memory system of claim 27.

The combination of Igahara does not teach wherein the controller is configured to write back the data written to the second memory area to the first memory area when a patrol and refresh process is executed for the first memory area.

However, Huang teaches:
		wherein the controller is configured to write back the data written to the second memory area to the first memory area when a patrol and refresh process is executed for the first memory area.  (FIGs. 1-8A; “[0063] Referring back to FIG. 1A, the memory device 102 may include non-volatile memory, such as flash memory 116 (which may be in the form of one or more memory chips), and a system controller 118 that both interfaces with the host system 100 to which the memory device 102 is connected for passing data back and forth, and controls the flash memory 116.”, “[0099] For example, an ECC engine may generate a BER. The BER may be compared to a threshold to determine whether to trigger refresh [patrol and refresh process] of part or all of the data in the section of memory. One type of ECC engine is a BCH engine of a 2K byte data trunk (approximately 16K bits). In this example, the ECC engine is unable to correct for errors more than 122 bits, which is considered the Uncorrectable ECC (UECC). The BER may be compared against an RfECC (refresh ECC). … As one example, a first RfECC may be used when checking an MLC block immediately after folding [write back] data from SLC [in second memory area] into the MLC block [in first memory area].”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Huang to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory device of Huang having a processor circuitry in communication with a non-volatile memory such as flash memory for folding data from a single level cell (SLC) into a multi-level cell (MLC) block and determining whether to trigger refresh of a part or all of data in a section of the memory in response to the folding.  Doing so with the subsystem of Igahara would provide a memory device having a refresh module configured to refresh a part or all of data in a section of memory without the section of memory having been erased and, in response to the refresh, programming the part or all of the data into the section of the memory using a programming scheme having fewer steps.  (Huang, [0003], [0005])

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Jayaraman et al. (US 2016/0162215 A1), hereinafter “Jayaraman”.

Regarding claim 34, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein when the number of times of generating read or write commands within a predetermined period is smaller than a predetermined value, the controller is to write back the data written to the second memory area to the first memory area.

However, Jayaraman teaches:
wherein when the number of times of generating read or write commands within a predetermined period is smaller than a predetermined value, the controller is to write back the data written to the second memory area to the first memory area.  (FIGs. 1-6; “[0077] … the first operation may include folding [write back] single-level cell (SLC) data stored at the first meta plane [second memory area] into multi-level cell (MLC) data [in the first memory area].”, “[0085] … If the one or more first operations include the folding operation [write back] and the SLC write operation, the EPWR operation may be selected for scheduling based on a rate (e.g., a rate is associated with a transfer of data from a host device, such as the host device 150 of FIG. 1, to the data storage device) being less than or equal to a threshold rate [predetermined value].”;  Note that the rate (e.g., a rate is associated with a transfer of data from a host device) is considered to be the number of times of generating write commands within a predetermined period.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Jayaraman to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a data storage device of Jayaraman having a controller for folding single-level cell (SLC) data into multi-level cell (MLC) data.  Doing so with the subsystem of Igahara would increase an overall data rate of a memory by performing operations, such as folding single-level cell (SLC) data into multi-level cell (MLC) data, during idle time periods.  (Jayaraman, [0005])

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 1 above, and further in view of Yoshida et al. (US 2019/0087089 A1), hereinafter “Yoshida”, and Hashimoto (US 2018/0107592 A1), hereinafter “Hashimoto”.

Regarding claim 36, Igahara teaches the memory system of claim 1.

Igahara does not teach wherein when updating second address translation data for managing the correspondence between the logical address used when the host accesses the memory system and the physical address in the second memory area, the controller is configured to generate an update log on the updating and write the update log to the non­volatile memory.

However, Yoshida teaches:
when updating second address translation data for managing the correspondence between the logical address used when the host accesses the memory system and the physical address in the second memory area, the controller is configured to generate an update log on the updating and write the update log to the non-volatile memory.  (FIGs. 1-6, 27, 29; “[0092] In FIG. 3, data transfer between a plurality of hosts 2A and a plurality of flash storage devices 3 [memory system] is executed via a network device (network switch 1).”, “[0114] The write operation control unit 21 receives the write request (write command) designating the block number and the logical address from the host 2.”, “[0115] Then, the write operation control unit 21 updates the in-block LUT 32 [second address translation data] which manages the mapping [correspondence] between the logical addresses and the in-block physical addresses of this block (write destination block), and maps the in-block physical address indicative of the above-explained write destination location of the write destination block to the logical address of the write data.”, [0126], “[0150] The controller 4 manages flags (bit map flags) indicating validity/invalidity of each of the data included in the respective blocks, by using the block management table 33 [update log]. If the controller 4 receives from the host 2 the Trim command including the block number and the logical address indicative of the block storing the data which should be invalidated, the controller 4 updates the block management table 33 [update log], and changes the flag (bit map flag) corresponding to the in-block physical address specified by the block number and the logical address included in the Trim command to a value indicative of invalidity.”)	  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Yoshida to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Yoshida having a controller that manages flags (bit map flags) indicating validity/invalidity of each of data included in respective blocks by using a block management table.  Doing so with the subsystem of Igahara would provide a memory system with a controller having an appropriate role sharing between a host and a storage (memory system) that is required to be considered for implementation of a new interface to improve an I/O performance.  (Yoshida, [0006])

The combination of Igahara does not teach write the update log to the non­volatile memory.

However, Hashimoto teaches:
write the update log to the non-volatile memory.  (FIGs. 1-11B; [0019], “[0046] … write data written in the flash memory [non-volatile memory] during a write operation contain metadata [update log] of user data, so that the LUT 8 can be reconstructed using the metadata during a scan operation as described below.”, “[0073] [0073] … the controller 14 determines whether or not the scanning operation has been carried out on all blocks storing device metadata and host metadata [update log] tied to valid user data, i.e., all active blocks and all input blocks.”)	  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Hashimoto to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a storage device of Hashimoto having a controller that provides write data written in a flash memory during a write operation contain metadata of user data so that a look up table (LUT) can be reconstructed using the metadata during a scan operation.  Doing so with the subsystem of Igahara would provide a storage device that stores data in a way that ensures more reliable access by preventing a host partially lose access to data stored in the storage device when mapping data stored in a volatile memory of the host become unavailable or lost for some reason, e.g., sudden power shutdown of the host.  (Hashimoto, [0003])

Regarding claim 37, the combination of Igahara teaches the memory system of claim 36.

Hashimoto further teaches:
		wherein the controller is configured to set a buffer area of the update log for each part of the second address translation data in the non-volatile memory, and write the update log generated when a part of the second address translation data is updated, to the buffer area corresponding to the part of the second address translation data.  (FIGs. 1-11B; [0019], [0039], [0043], “[0045] … In the LUT 8 [second address translation data], each entry indicates correspondence between a File ID (Object ID or logical address) of data, which is used by the host 3 to identify the data and a physical address of the flash memory 16 in which the data are stored.”, “[0046] … write data written in the flash memory [non-volatile memory] during a write operation contain metadata [update log] of user data, so that the LUT 8 can be reconstructed using the metadata during a scan operation as described below.”, “[0058] In the storage device 2, the controller 14 of the storage device 2 further attaches device metadata 62, which is metadata of the pair of the user data 60 and the host metadata 61 [update log], to the user data 60 for writing in the flash memory 16. The device metadata 62 are used to locate positions [buffer area] of the host metadata 61 [update log] corresponding thereto and other device metadata that are written in the same block or a different block during the following write operations.”, “[0073] [0073] … the controller 14 determines whether or not the scanning operation has been carried out on all blocks storing device metadata and host metadata [update log] tied to valid user data, i.e., all active blocks and all input blocks.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Igahara to incorporate the teachings of Hashimoto to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a storage device of Hashimoto having a controller that provides write data written in a flash memory during a write operation contain metadata of user data so that a look up table (LUT) can be reconstructed using the metadata during a scan operation.  Doing so with the subsystem of Igahara would provide a storage device that stores data in a way that ensures more reliable access by preventing a host partially lose access to data stored in the storage device when mapping data stored in a volatile memory of the host become unavailable or lost for some reason, e.g., sudden power shutdown of the host.  (Hashimoto, [0003])

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 2019/0095116 A1), hereinafter “Igahara”, as applied to claim 42 above, and further in view of Ha (US 2022/0004496 A1), hereinafter “Ha”.

Regarding claim 43, Igahara teaches the memory system of claim 42.

Igahara does not teach wherein the size of the second memory area capable of being designated from the outside is designated for each partition or namespace.

However, Ha teaches:
wherein the size of the second memory area capable of being designated from the outside is designated for each partition or namespace.  (FIGs. 1-8; “[0129] Each of the multiple memory cells included in the memory cell array 210 may store at least one bit of data. For example, each of the multiple memory cells included in the memory cell array 210 [second memory area] may be a single-level cell (SLC) configured to store one bit of data.”, “[0173] Referring to FIG. 4, the memory controller 120 of the memory system 100 may split a namespace (NS) included in the memory device 110 into one or more zones.”, “[0174] The namespace (NS) refers to each logical space when a data storage space including memory blocks of the memory device 110 is split into a plurality of logical memory spaces such as logical blocks. The memory device 110 may include one or more namespaces, and each namespace may support various sizes and protection types.”, “[0175] A host [that is in an outside of the memory system 100] can configure the size or the protection type of each namespace. The host may recognize respective namespaces as different logical areas (or partitions).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igahara to incorporate the teachings of Ha to provide a memory subsystem of Igahara having a controller electrically connected to a nonvolatile memory for selecting a write mode from a first mode in which data having N bits is written per one memory cell and a second mode in which data having M bits is written per one memory cell, with a memory system of Ha having a controller that may split a namespace (NS) included in a memory device into one or more zones, where each namespace may support various sizes that are configured by a host outside of the memory system.  Doing so with the subsystem of Igahara would provide a memory system capable of reducing a frequency of writing journal information in a memory device by storing, in a journal cache, the journal information comprising mapping information between a logical address and a physical address for one of the one or more zones and searching, in the journal cache, for the journal information when the mapping information for a target zone is updated.  (Ha, [0006])

Allowable Subject Matter
Claims 22, 25-26, 29, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after the claims are amended to address the claim objections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duan et al. (US 2021/0334211 A1) discloses memory devices which feature intelligent adjustments to SLC cache configurations that balances memory cell lifetime with performance. The size of the SLC cache can be adjusted during usage of the memory device based upon a write amplification (WA) metric of the memory device. In some examples, the size of the SLC cache can be adjusted during usage of the memory device based upon a write amplification (WA) metric of the memory device and a memory device logical saturation metric (percentage of valid user data written in the device of the total user size).
Agarwal et al. (US 2018/0217751 A1) discloses a system and method for managing data writes in a non-volatile memory. The system may include a non-volatile memory having SLC and MLC blocks of non-volatile memory and a MLC block health rating data structure tracking relative MLC block health. A controller in the system may be configured to select MLC blocks for receiving host data and then route the host data over a direct MLC write path for healthy blocks, or over a two-step indirect write path that includes a SLC write and a SLC-MLC fold for unhealthy MLC blocks. The method may include assigning a health designation based on BER determined for each MLC block and assigning a direct write number to healthy MLC blocks based on the determined BER that limits the number of program/erase cycles for direct writes for a particular MLC block until a re-assessment of block health is needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136